UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-14710 XOMA Corporation (Exact name of registrant as specified in its charter) Delaware 52-2154066 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 2910 Seventh Street, Berkeley, California 94710 (510) 204-7200 (Address of principal executive offices, including zip code) (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act of 1934).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2013 Common Stock, $0.0075 par value XOMA CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosure 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 i Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) XOMA CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) March 31, December 31, (unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Trade and other receivables, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued and other liabilities Deferred revenue Interest bearing obligation – current Accrued Interest on interest bearing obligations – current Total current liabilities Deferred revenue – long-term Interest bearing obligations – long-term Contingent warrant liabilities Other liabilities - long term 33 Total liabilities Stockholders’ (deficit) equity: Common stock, $0.0075 par value, 138,666,666 shares authorized, 82,887,828 and 82,447,274 shares outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated comprehensive income 11 8 Accumulated deficit ) ) Total stockholders’ (deficit) equity ) Total liabilities and stockholders’ (deficit) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. (Note 1) The condensed consolidated balance sheet as of December 31, 2012 has been derived from the audited consolidated financial statements as of that date included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. 1 Table of Contents XOMA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands, except per share amounts) Three months ended March 31, Revenues: License and collaborative fees $ $ Contract and other Net product sales 7 Total revenues Operating expenses: Research and development Selling, general and administrative Restructuring 17 Cost of sales 46 - Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other income (expense) ) Revaluation of contingent warrant liabilities ) ) Net loss $ ) $ ) Basic and diluted net loss per share of common stock $ ) $ ) Shares used in computing basic and diluted net loss per share of common stock Other comprehensive loss: Net loss $ ) $ ) Net unrealized gains on available-for-sale securities 3 - Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents XOMA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Common stock contribution to 401(k) Stock-based compensation expense Accrued interest on interest bearing obligations Revaluation of contingent warrant liabilities Restructuring charge related to long-lived assets - Amortization of debt discount, final payment fee on debt, and debt issuance costs Unrealized (gain) loss on foreign currency exchange ) Unrealized loss (gain) on foreign exchange options Other non-cash adjustments (4
